Antoinette Mayfield, widow of Henry Price, departed this life at her domicile in the town of Thibodaux, parish of Lafourche, on the 13th day of May, 1926.
Decedent died without ascendants or descendants, and left a nuncupative will by private act. After making special legacies to Rev. H.C. Smith, Sidney R. Coulon, and Jeannette Dickerson, widow of Matt. Dickerson, Jr., the testatrix disposed of the balance of her estate in favor of certain nieces.
A number of nieces, grandnieces, and grandnephews, of decedent, who had been omitted from the will, opposed the probate of same on the following grounds, viz.:
First. That for the past several years decedent had been suffering from senile dementia, and was totally incapable of making a last will and testament.
Second. That the special legatee, H.C. Smith, a colored Baptist minister, had unduly used his influence to prejudice the testatrix against her own family and to ingratiate himself *Page 610 
in her affections for the purpose of securing her property for himself.
Third. That the said Smith, a few days before the death of Antoinette Mayfield, took her to his home, where he induced her to make the will which is the subject of the present attack.
Fourth. That the said Smith and Coulon, a white man and justice of the peace, conspired together to induce decedent to make her last will and testament, in which Smith and Coulon are named as legatees.
The opposition to the probate of the will was dismissed in the lower court, and the will was probated. From this judgment opponents have appealed.
1. The will was offered for probate on the petition of Sidney R. Coulon, named as testamentary executor. Proponent produced as witnesses the district attorney, who wrote the will, Sidney R. Coulon, justice of the peace, Max Dupre, constable and deputy sheriff, E.O. Bage, constable, Alfred Lesseigne, courthouse janitor, and J.C. Coulon, nephew of Sidney R. Coulon.
These witnesses are reputable citizens of the town of Thibodaux, and their evidence shows conclusively that the testatrix at the date of the making of the will, May 4, 1925, was of sound and disposing mind, and that the will had been prepared in accordance with her expressed wishes.
In addition to these witnesses, the cashier and assistant cashier of the Bank of Lafourche testified that the testatrix always transacted her business in an intelligent way, and that she was a remarkable old woman mentally and physically.
Jeannette Dickerson, one of the main witnesses for opponents, as to the alleged unsound mental condition of the testatrix, is *Page 611 
rebutted fully by the testimony of Miss Biggs, a stenographer, who heard this witness state in the office of Mr. Coignet, district attorney, that the mind of the testatrix, a few days before her death, was clearer than that of the witness.
Elijah Neville hauled wood and coal for the testatrix for seven years before her death, and, in frequent conversations with her, found her in a normal mental condition.
The testimony of these disinterested witnesses is of greater weight by far than that of the opponents, who are directly interested in setting aside the last will of the testatrix.
The trial judge so found, and we fail to see any good reason for dissent from his finding, especially as the testatrix is shown to have had sufficient testamentary capacity at the date of the making of the will.
2. An attempt was made to show that undue influence had been used by Rev. H.C. Smith to induce the testatrix to make the legacy in his favor, but the judge correctly ruled out the testimony offered on this point, since under article 1492 of the Civil Code proof is not admitted of the dispositions having been made "through hatred, anger, suggestion or captation." *Page 612 
3. In this court, for the first time, counsel for opponents attacks the legacy in favor of the Rev. H.C. Smith as being prohibited by article 1489 of the Civil Code of this state. This article declares that: "Doctors of physic or surgeons, who have professionally attended a person during the sickness of which he dies, can not receive any benefit from donations inter vivos or mortis causa made in their favor by the sick person during that sickness."
It is stated under the same article that: "The same rules are observed with regard to ministers of religious worship."
Although we will not consider in this court issues not raised in the court below, we will say en passant that opponent must show that the will was made during the last illness. Succession of Bidwell, 52 La. Ann. 744, 27 So. 281.
In the case at bar, the last will and testament was made May 4, 1925, and the testatrix did not die until May 13, 1926. Article 1489 of the Civil Code is not applicable therefore to the legacy made by the testatrix in favor of Rev. H.C. Smith.
Judgment affirmed. *Page 613